17‐343‐cr 
United States v. Sampson 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                              
                                     August Term 2017 
 
            (Argued: December 7, 2017                 Decided: August 6, 2018) 
                                                
                                        No. 17‐343‐cr 
                                                
                            –––––––––––––––––––––––––––––––––––– 
                                                
                                  UNITED STATES OF AMERICA, 
                                                
                                           Appellee, 
                                                
                                             ‐v.‐ 
                                                
                                       JOHN SAMPSON, 
                                                
                                     Defendant‐Appellant. 
                                                
                            –––––––––––––––––––––––––––––––––––– 
 
Before:        CABRANES, LIVINGSTON, and CARNEY, Circuit Judges.   
 
        Defendant‐Appellant John Sampson (“Sampson”) appeals from a January 
27,  2017  judgment  of  the  United  States  District  Court  for  the  Eastern  District  of 
New York (Irizarry, C.J.), following a jury verdict finding him guilty of obstruction 
of  justice  and  making  false  statements  to  federal  agents.  On  appeal,  Sampson 
argues  that:  (1)  the  government  prosecuted  him  improperly  for  a  “witness‐
tampering”  offense  under  18  U.S.C.  § 1503(a);  (2)  the  district  court  committed 
reversible error in its jury instruction concerning whether he “willfully caus[ed]” 
an obstruction of justice under 18 U.S.C. § 2(b); (3) the evidence was insufficient to 
support  his  conviction  for  making  a  false  statement  in  violation  of  18  U.S.C. 

                                               1 
§ 1001(a)(2);  (4)  the  district  court  committed  reversible  error  (and  violated 
Sampson’s Confrontation Clause rights) by preventing Sampson from introducing 
an FBI agent’s notes into evidence, and by sustaining the prosecution’s objection 
to a question that Sampson’s counsel asked at trial; (5) the district court unfairly 
prejudiced Sampson by allowing the prosecution to introduce evidence of bribes 
that he allegedly received; and (6) the sentence imposed by the district court was 
unreasonable. We have examined each of Sampson’s arguments and conclude that 
none of them have merit. The district court’s judgment of conviction is therefore 
AFFIRMED. 
 
       
FOR DEFENDANT‐APPELLANT:                  NATHANIEL        H.    AKERMAN         (Joshua 
                                          Colangelo‐Bryan,  on  the  brief),  Dorsey  & 
                                          Whitney, New York, NY. 
 
FOR APPELLEE:                             PAUL  TUCHMANN,  Assistant  United  States 
                                          Attorney  (David  C.  James,  Alexander  A. 
                                          Solomon,  and  Marisa  M.  Seifan,  Assistant 
                                          United  States  Attorneys,  on  the  brief),  for 
                                          Richard  P.  Donoghue,  United  States 
                                          Attorney  for  the  Eastern  District  of  New 
                                          York, Brooklyn, NY. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       On July 24, 2015, following a jury trial in the United States District Court for 

the  Eastern  District  of  New  York  (Irizarry,  C.J.),  Defendant‐Appellant  John 

Sampson  (“Sampson”)  was  convicted  of  one  count  of  obstruction  of  justice,  in 

violation  of  18  U.S.C.  §  1503(a),  and  two  counts  of  making  false  statements  to 

federal  agents,  in  violation  of  18  U.S.C.  §  1001(a)(2).  The  district  court  later 

sentenced  Sampson  principally  to  five  years  of  imprisonment.  On  appeal, 


                                             2 
Sampson challenges the judgment on numerous grounds. We conclude that none 

of Sampson’s arguments is meritorious. We therefore AFFIRM the district court’s 

judgment of conviction.   

                                   BACKGROUND 

I.    Factual Background1 

       Sampson began serving in the New York State Senate in 1997, representing 

the 19th Senate District in Brooklyn. Until his expulsion from the Senate in 2015, 

Sampson was seen as a political “powerhouse.” See Alan Feuer, John Sampson, Once 

a State Senate Powerhouse, Sentenced to Prison, N.Y. Times, Jan. 19, 2017, at A20. He 

served  as  leader  of  the  Democratic  Conference  of  the  Senate  from  June  2009  to 

December 2012, and Minority Leader of the Senate from January 2011 to December 

2012.   

       Sampson was also licensed to practice law in New York State. As described 

in more detail in this case’s companion appeal, United States v. Sampson, No. 15‐

2869‐cr (2d Cir. 2018), Justices of the New York State Supreme Court periodically 

appointed  Sampson  to  serve  as  a  referee  in  foreclosure  actions  for  properties 



       1  Because Sampson is appealing a judgment of conviction entered after a jury trial, 
unless  otherwise  noted,  the  factual  background  presented  here  is  drawn  from  the 
evidence presented at trial and is described in the light most favorable to the government. 
See United States v. Silver, 864 F.3d 102, 106 n.4 (2d Cir. 2017).   

                                             3 
located  in  Brooklyn.  The  government  argued  at  trial  that  over  time,  Sampson 

embezzled  hundreds  of  thousands  of  dollars  from  various  foreclosure  escrow 

accounts that he oversaw as a referee.   

      In  July  2006,  Sampson  asked  Edul  Ahmad  (“Ahmad”),  a  Queens 

businessman,  to  lend  him  $188,500  so  that  he  could  replace  funds  he  had 

embezzled  before  the  authorities  could  discover  they  were  missing.  Ahmad 

agreed  to  lend  Sampson  the  money.  Sampson  failed  to  repay  Ahmad.  After 

realizing that Sampson would not repay the loan, Ahmad asked Sampson to use 

his position in the New York State Senate to provide Ahmad with special favors. 

Sampson  subsequently  intervened  with  New  York  State  regulatory  agencies 

conducting  reviews  of  Ahmad’s  business,  lobbied  for  Ahmad  to  receive 

potentially  lucrative  brokerships  from  national  financial  institutions,  and 

introduced  legislation  that  would  have  benefited  Ahmad  as  the  owner  of  a 

minority‐owned business. 

      In July 2011, Federal Bureau of Investigation (“FBI”) agents arrested Ahmad 

for mortgage fraud, and the United States Attorney’s Office for the Eastern District 

of New York (“the USAO”) commenced its prosecution of Ahmad. After Ahmad 

was  released  on  bail,  he  met  with  Sampson  “multiple  times.”  App’x  at  109. 




                                            4 
Sampson told Ahmad that Sampson “had a friend that he had gone to school with” 

who worked in the USAO, “and that he would reach out to this individual and try 

to  get  some  information  as  to  the  strength  of  [the  USAO’s]  case,”  including  the 

names of individuals who might testify against Ahmad should Ahmad choose to 

go to trial. Id. at 110. The government argued to the jury that Sampson’s goal was 

to  prevent  Ahmad  from  pleading  guilty  to  the  charges,  cooperating  with  the 

government, and disclosing Sampson’s crimes. Ahmad accepted Sampson’s offer 

to help him acquire names of potential witnesses.   

       Sampson  contacted  Samuel  Noel  (“Noel”),  who,  at  the  time,  served  as  a 

supervisory paralegal at the USAO. Sampson provided Noel with the names of 

four  potential  witnesses  in  Ahmad’s  case:  Leesa  Shapiro,  Glenn  Hirsch,  Roger 

Khan (“Khan”), and Premaj Hansraj (“Hansraj”). Noel understood that Sampson 

was asking him to conduct an improper search of the USAO’s non‐public database 

and determine who was planning to testify at Ahmad’s trial. Noel knew that it was 

a crime for him to provide Sampson with this non‐public information.   

       Nonetheless,  after  speaking  with  Sampson,  Noel  used  his  government 

account to run the names of Ahmad, Sampson, and the relevant witnesses through 

the Public Access to Electronic Records (“PACER”) database. Noel understood at 




                                             5 
the  time  that  he  was  forbidden  from  using  PACER  for  such  non‐work‐related 

purposes. Next, Noel looked up the names of Ahmad, Sampson, and the relevant 

witnesses  in  the  Legal  Information  Office  Network  System  (“LIONS”),  a  non‐

public  USAO  database  with  confidential  information. 2   Noel  found  results  for 

Ahmad, Khan, and Hansraj, but not for the others. Noel later told Sampson that 

he did not see his name or come across other relevant information in the LIONS 

database.     

       Noel also contacted two nonsupervisory USAO paralegals, one working on 

Ahmad’s  case  and  the  other  working  in  the  USAO’s  public  integrity  section. 

During a closed‐door meeting, Noel told the paralegal working on Ahmad’s case 

to  inform  him  of  information  regarding  the  case,  including  if  she  learned  that 

witnesses were speaking about Sampson. During another closed‐door meeting in 

his office,  Noel directed the paralegal working in the public integrity section to 

inform him if she came across any of the named witnesses mentioning Sampson. 

On November 22, 2011, Sampson assured Ahmad that Sampson was “on top of” 




       2  Noel testified that he looked up Sampson’s name “[t]o see if he might have been 
a target, to see if he was being investigated.” App’x at 745. 


                                            6 
Noel,  and  that  Noel  was  “doing  the  best  he  can”  to  find  out  information  on 

Ahmad’s case. Id. at 914. 

      Ahmad  also  informed  Sampson  that  the  FBI  had  approached  Qayaam 

Farrouq  (“Farrouq”),  one  of  Ahmad’s  co‐conspirators  in  the  mortgage  fraud. 

Ahmad told Sampson that he was worried that Farrouq would cooperate with the 

government. Ahmad therefore suggested that Sampson provide Farrouq with an 

attorney who would betray attorney‐client confidentiality and provide them with 

information about whether Farrouq would cooperate. Sampson arranged for an 

attorney  to  represent  Farrouq,  instructing  Ahmad  not  to  have  contact  with  the 

attorney directly, but that Sampson himself would communicate with the attorney 

about Farrouq.   

      Sampson  followed  a  similar  tack  after  the  government  arrested  Nazir 

Gurmohamed (“Gurmohamed”), one of Ahmad’s other co‐conspirators. Sampson 

suggested that he and Ahmad obtain an attorney for Gurmohamed who would 

breach  privilege  and  inform  them  if  Gurmohamed  began  cooperating  with  the 

government.  During  the  meeting  with  Ahmad  at  which  this  conversation  took 

place,  Sampson  talked  to  Farrouq’s  attorney  on  the  phone  and  solicited 

information about Farrouq and Gurmohamed’s arraignments and bail hearings. 




                                           7 
As for obtaining a lawyer for Gurmohamed, Sampson instructed Ahmad to pay 

the attorney in cash so there would be no “money trail.” Id. at 923. Later, Sampson 

sent  Ahmad  contact  information  for  the  attorney  Ahmad  was  to  retain  for 

Gurmohamed.   

      Sampson  also  attempted  to  hire  a  private  investigator,  Warren  Flagg 

(“Flagg”),  a  former  FBI  agent  who  worked  with  the  USAO  while  in  that  role. 

Sampson  hoped  that  Flagg  could  exploit  his  ties  with  the  USAO  to  extract 

information  regarding  the  case  against  Ahmad.  During  a  meeting,  Flagg  told 

Ahmad that it would be illegal for him to secure confidential information about 

the USAO’s potential cooperating witnesses. See id. at 1010 (“[I]f I call up a buddy 

of  mine  and  say,  oh,  you  know  this  case?  First  of  all,  that’s  tampering.”). 

Nevertheless, Flagg suggested that Ahmad compile a list of possible cooperating 

witnesses for Flagg to investigate. Sampson repeatedly urged Ahmad to do so. At 

the same time, Sampson stated that Ahmad did not need to involve his criminal 

counsel in any of Flagg’s potential work.   

      Despite Sampson’s efforts, Ahmad began to cooperate with the government 

in  November  2011.  Sampson  and  Ahmad  met  again  in  February  2012.  In 

preparation  for  the  meeting,  pursuant  to  instructions  from  law  enforcement, 




                                           8 
Ahmad  copied  a  page  from  his  check  register  that  showed  the  $188,500  he  had 

transferred to Sampson. During the meeting, Ahmad showed Sampson the copy, 

informed him that it was responsive to a government subpoena, and asked what 

he should do. Sampson instructed Ahmad not to produce the check register and 

to lie to the government about its—and the loan’s—existence. Sampson then took 

the copy from Ahmad; he did not return it.   

       On  July  27,  2012,  two  FBI  agents—Ken  Hosey  (“Agent  Hosey”)  and  Erin 

Zacher  (“Agent Zacher”)—interviewed  Sampson  and  questioned  him  about  the 

check register page. Sampson claimed not to recall anything about the $188,500 

payment that Ahmad had provided him. Agent Hosey then showed Sampson a 

photocopy  of  Ahmad’s  check  register  page.  Sampson  told  Hosey  that  the 

document “didn’t ring a bell” and that “he didn’t have a recollection from it.” Id. 

at  780.  He  suggested,  however,  that  he  might  recall  if  he  checked  his  files  or 

received more information.   

       In the same interview, the agents questioned Sampson about his ownership 

interest in a Brooklyn liquor store. Sampson had previously failed to disclose this 

interest when submitting a liquor license application to the New York State Liquor 

Authority.  Responding  to  FBI  questioning,  however,  Sampson  admitted  he  did 




                                             9 
have the ownership interest. He claimed that his four business partners in the store 

awarded  him  the  interest  as  payment  for  performing  certain  legal  work,  but 

Sampson failed to identify what work he did. He also denied asking one of his 

Senate staffers to help with a matter related to the store.   

       At  the  conclusion  of  the  interview,  Hosey  informed  Sampson  that  he 

believed  Sampson  was  lying  and  that  it  was  a  felony  to  lie  to  federal  agents. 

Sampson  responded,  “[n]ot  everything  I  told  you  was  false.”  Trial  Transcript 

(“T.”) 2109. 

II.    Procedural History 

       On April 29, 2013, a grand jury in the United States District Court for the 

Eastern  District  of  New  York  returned  an  indictment  against  Sampson  that 

contained nine criminal counts. On March 17, 2015, a grand jury returned a fifth 

superseding  indictment,  which  contained  eleven  counts. 3   Counts  1  and  2 

concerned  Sampson’s  alleged  embezzlements  from  the  escrow  accounts  that  he 




       3   The  grand  jury  later  returned  a  sixth  superseding  indictment,  under  which 
Sampson was tried. Sampson’s judgment of conviction, however, refers to the substantive 
counts of the fifth superseding indictment. Sampson concedes that the two indictments 
contain identical counts apart from the two embezzlement counts that, as noted below, 
the district court dismissed pretrial. Sampson’s brief on appeal therefore cites exclusively 
to the fifth superseding indictment, and for the sake of consistency, we will as well. 


                                             10 
oversaw  as  a  referee. 4   Count  3  charged  Sampson  with  conspiracy  to  obstruct 

justice, in violation of 18 U.S.C. § 1512(k), due to his alleged efforts—with Noel, 

Ahmad, and others—to impede Ahmad’s mortgage fraud investigation. Count 4 

charged Sampson with obstruction of justice, in violation of 18 U.S.C. § 1503(a), for 

his individual role in the same conduct. Count 5 charged Sampson with witness 

tampering,  in  violation  of  18  U.S.C.  §§  1512(b)(2)(A)–(C)  and  1512(b)(3),  for 

attempting to induce Ahmad not to provide the check register page to the federal 

authorities. Count 6 charged Sampson with witness tampering, in violation of 18 

U.S.C.  § 1512(b)(3),  for  pressuring  Ahmad  to  lie  to  the  government  about  the 

existence of the $188,500 loan. Count 7 charged Sampson with evidence tampering, 

in violation of 18 U.S.C. § 1512(c)(1), for his attempt to hide the check register page 

from the government. Count 8 charged Sampson with concealment of records, in 

violation of 18 U.S.C. § 1519, regarding the same conduct. Finally, Counts 9, 10, 

and  11  charged  Sampson  with  making  false  statements  to  federal  officers,  in 

violation  of  18  U.S.C.  §  1001(a)(2).  Specifically,  the  indictment  alleged  that 

Sampson falsely told Agents Hosey and Zacher that he did not recall seeing the 




       4  The  district  court  later  dismissed  those  counts  as  time‐barred.  In  this  case’s 
companion appeal, we vacated the district court’s decision and reinstated the two counts. 
See United States v. Sampson, No. 15‐2869‐cr (2d Cir. 2018). 

                                                11 
check register page prior to the FBI interview (Count 9), that he never requested 

nonpublic information from Noel (Count 10), and that he did not direct a Senate 

staffer  to  intervene  with  New  York  tax  authorities  on  the  liquor  store’s  behalf 

(Count 11).   

       A jury trial commenced on June 22, 2015. On July 24, 2015, the jury found 

Sampson guilty as to Counts 4, 9, and 11. In other words, the jury concluded that 

Sampson  personally  obstructed  justice  in  the  mortgage  fraud  investigation  and 

made false statements to Agents Hosey and Zacher regarding his knowledge of 

the check register page and his use of Senate staff to benefit the liquor store.     

       On  September  14,  2015,  Sampson  moved  for  judgments  of  acquittal  on 

Counts 4 and 9 (but not Count 11) pursuant to Federal Rule of Criminal Procedure 

29.  See  United  States  v.  Sampson,  No.  13‐cr‐269  (DLI),  2016  WL  756565,  at  *1 

(E.D.N.Y.  Feb.  26,  2016)  (“Sampson  2016”). 5   Sampson  argued  that  the  §  1503(a) 

obstruction conviction (i.e., Count 4) was invalid because it was based solely on 

conduct that amounted to witness tampering. The district court held that Sampson 

waived  this  argument  by  failing  to  raise  it  before  trial  and  that,  in  any  event, 




        The district court’s opinion refers to these counts as Counts 2, 7, and 9, which is 
       5

how they are referenced in the sixth superseding indictment.   


                                             12 
Sampson’s argument failed on the merits. See id. at *9–13. Sampson also claimed 

that  the  check  register  false  statement  conviction  (i.e.,  Count  9)  was  invalid 

because, inter alia, it was literally true that he had not seen the FBI’s photocopy of 

the  check  register  page  prior  to  the  interview.  The  district  court  rejected  this 

argument,  noting  that  “[o]f  course  Special  Agent  Hosey  was  not  asking  if 

Defendant  literally  had  ever  seen  the  actual  photocopy  then  being  displayed; 

Special  Agent  Hosey  was  asking  if  Sampson  had  ever  seen  the  image  depicted 

therein.” Id. at *17 (emphasis in original). 

       In  addition,  on  July  5,  2016,  Sampson  moved  for  a  new  trial  due  to  the 

Supreme Court’s decision in McDonnell v. United States, 136 S. Ct. 2355 (2016). The 

district  court  denied  this  request,  concluding  that  McDonnell  was  inapplicable 

because  the  government  had  not  charged  Sampson  with  bribery  or  corruption 

offenses.   

       On January 18, 2017, the district court sentenced Sampson to five years of 

imprisonment on each of the three counts, with the sentences to run concurrently, 

followed by three years of supervised release. The district court entered judgment 




                                            13 
on January 27, 2017, and Sampson timely appealed. Sampson is presently serving 

his sentence.   

                                    DISCUSSION 

                                            I 

      Sampson first argues that the government’s theory of obstruction under 18 

U.S.C. § 1503(a)—i.e., that Sampson sought confidential information in Ahmad’s 

case  with  the  corrupt  intent  of  facilitating  witness  tampering—ran  afoul  of  our 

decisions in United States v. Hernandez, 730 F.2d 895 (2d Cir. 1984), and United States 

v. Masterpol, 940 F.2d 760 (2d Cir. 1991). Accordingly, he contends, his conviction 

on Count 4 must be vacated. The government counters that Sampson waived this 

objection by not raising it before trial and, in any event, Sampson’s conduct was 

properly punishable under § 1503(a).   

      Because Sampson’s argument raises questions of law, our review is de novo. 

See United States v. Holcombe, 883 F.3d 12, 15 (2d Cir. 2018). We need not address 

whether Sampson waived this argument, because even assuming arguendo that he 

did not, we conclude—for the reasons outlined below—that § 1503(a) proscribed 

his conduct. In doing so, we narrow the potential reach of some of our language 

in Hernandez and Masterpol—cases whose reasoning “has been rejected by every 




                                           14 
other federal court of appeals that has considered the issue,” United States v. Bruno, 

383 F.3d 65, 87 (2d Cir. 2004).6     

  A. Overview of 18 U.S.C. § 1503(a) and 18 U.S.C. § 1512 

       Section 1503(a) of Title 18 criminalizes, inter alia, endeavoring to intimidate, 

threaten,  or  injure  court  officers,  commissioners,  and  jurors.  It  also  contains  a 

residual or “omnibus” clause. See, e.g., United States v. Aguilar, 515 U.S. 593, 598 

(1995) (describing § 1503(a)’s structure). This “omnibus” clause broadly prohibits, 

inter alia, “corruptly . . . endeavor[ing] to influence, obstruct, or impede, the due 

administration of justice.” 18 U.S.C. § 1503(a); see also United States v. Kumar, 617 

F.3d 612, 620 (2d Cir. 2010) (“[T]he omnibus clause embraces the widest variety of 

conduct  that  impedes  the  judicial  process[.]”  (internal  quotation  marks  and 

citation omitted)). The conduct that the omnibus clause proscribes consists of an 

actus reus and a mens rea. The actus reus is “endeavor[ing] to influence, obstruct, or 

impede,  the  due  administration  of  justice.”  18  U.S.C.  § 1503(a).7  The  mens  rea  is 


       6  See, e.g., United States v. Davis, 854 F.3d 1276, 1289 (11th Cir. 2017); United States 
v. LeMoure, 474 F.3d 37, 40–41 & n.2 (1st Cir. 2007); United States v. Ladum, 141 F.3d 1328, 
1337–38 (9th Cir. 1998); United States v. Tackett, 113 F.3d 603, 606–11 (6th Cir. 1997); United 
States v. Maloney, 71 F.3d 645, 659 (7th Cir. 1995); United States v. Kenny, 973 F.2d 339, 343 
(4th Cir. 1992); United States v. Branch, 850 F.2d 1080, 1082 (5th Cir. 1988); United States v. 
Risken, 788 F.2d 1361, 1369 (8th Cir. 1986). 
       7  In the context of § 1503(a), an “endeavor” is simply “act[ing] with the wrongful 
intent or improper purpose to influence [a] judicial or grand jury proceeding,” and doing 

                                              15 
acting “corruptly,” id.—that is, with “a specific intent to obstruct a federal judicial 

or grand jury proceeding.” United States v. Schwarz, 283 F.3d 76, 109 (2d Cir. 2002). 

Accordingly, 

          to convict for obstruction of justice under the omnibus clause of 
          section  1503,  the  government  must  establish  (1)  that  there  is  a 
          pending  judicial  or  grand  jury  proceeding  constituting  the 
          administration  of  justice,  (2)  that  the  defendant  knew  or  had 
          notice of the proceeding, and (3) that the defendant acted with 
          the wrongful intent or improper purpose to influence the judicial 
          or  grand  jury  proceeding,  whether  or  not  the  defendant  is 
          successful  in  doing  so—that  is,  “that  the  defendant  corruptly 
          intended  to  impede  the  administration  of  that  judicial 
          proceeding.”   
       
United States v. Quattrone, 441 F.3d 153, 170 (2d Cir. 2006) (quoting United States v. 

Fassnacht, 332 F.3d 440, 447 (7th Cir. 2003)). The government must show, we have 

said,  that  the  defendant’s  conduct  “ha[d]  the  natural  and  probable  effect  of 

interfering with a judicial or grand jury proceeding.” Id. at 171. 

       Before 1982, § 1503 also explicitly criminalized endeavoring to intimidate, 

threaten, or injure witnesses. See Hernandez, 730 F.2d at 898–99. In 1982, however, 



so in a manner that has the “natural and probable effect of” succeeding. United States v. 
Quattrone, 441 F.3d 153, 170–171 (2d Cir. 2006); see also United States v. Russell, 255 U.S. 
138,  143  (1921)  (defining  an  “endeavor”  under  §  1503  as  “any  effort  or  essay  to  do  or 
accomplish the evil purpose that the section was enacted to prevent” (emphasis added)). 
By  using  the  term  “endeavor”  in  §  1503(a),  Congress  intended  to  remove  “the 
technicalities associated with distinguishing between preparation for an attempt and the 
attempt itself.” United States v. Buffalano, 727 F.2d 50, 53 (2d Cir. 1984).   


                                                 16 
Congress  passed  the  Victim  and  Witness  Protection  Act,  Pub.  L.  No.  97‐291,  96 

Stat. 1248 (1982), which was designed to “strengthen existing legal protections for 

victims and witnesses of federal crimes.” Hernandez, 730 F.2d at 898 (quoting S. 

Rep. No. 532, 97th Cong., 2d Sess. 9). The Act eliminated all explicit references to 

witnesses in § 1503 and created a new statute—18 U.S.C. § 1512—which broadly 

criminalizes various forms of witness tampering. See id. Section 1512, as relevant 

here,  criminalizes  “knowingly  us[ing]  intimidation,  threaten[ing],  or  corruptly 

persuad[ing]” a witness with intent to delay or prevent the witness’s testimony, or 

“attempt[ing]  to  do  so.”  18  U.S.C.  § 1512(b)  (emphasis  added).  The  statute  also 

criminalizes “corruptly . . . obstruct[ing], influenc[ing], or imped[ing] any official 

proceeding, or attempt[ing] to do so.” Id. § 1512(c)(2).   

  B. Hernandez and Masterpol 

      In Sampson’s case, the government’s theory of culpability under § 1503(a) 

was as follows: Sampson committed the actus reus of “endeavor[ing] to influence, 

obstruct, or impede, the due administration of justice” when he acted to acquire 

confidential information about witnesses in Ahmad’s case. Sampson 2016, 2016 WL 

756565, at *12. And because he did so with the intent to tamper (or, at least, with 

the  intent  to  help  others  tamper)  with  those  witnesses,  Sampson  possessed  the 




                                           17 
relevant mens rea. See, e.g., Br. for Appellee 22 (“Sampson engaged in these acts of 

obstruction  with  the  goal  that  the  nonpublic  law  enforcement  information  he 

ultimately obtained would be used to tamper with witnesses . . . .”).8  Thus, the 

government  argued  that  Sampson  undertook  conduct  with  an  intent  to  witness 

tamper—that  is,  effectively,  Sampson  “endeavored”  to  witness  tamper. 9   And 

because witness tampering is a form of obstruction of justice, see, e.g., Aguilar, 515 

U.S. at 615–16 (Scalia, J., concurring in part and dissenting in part), it would seem 

that § 1503(a), by its plain text, proscribed Sampson’s conduct.   

       Standing in the way of this commonsense conclusion, Sampson insists, are 

our  decisions  in  Hernandez  and  Masterpol.  Hernandez  involved  a  defendant  who 

threatened  a  witness  in  an  effort  to  coerce  him  into  handing  over  documentary 

evidence. Hernandez, 730 F.2d at 897. The government charged the defendant with 

one count of “witness tampering” under § 1512, and one count of “obstruction of 

justice”  under  §  1503(a).  Id.  The  defendant  conceded  that  §  1512  proscribed  his 

conduct, but argued that “threatening a witness in order to obtain documentary 



       8  The government did not allege that Sampson actually tampered with any witness 
other than Ahmad. He was later acquitted of the witness tampering charge. 
         The  government  deliberately  chose  not  to  charge  Sampson  for  “attempted 
       9

witness tampering” under § 1512 “in light of the remoteness of [Sampson’s] actus reus 
from [actual] witness tampering.” Br. for Appellee at 23. 


                                            18 
evidence[] no longer f[ell] within the proscriptions of § 1503.” Id. We agreed. Id. at 

898–99. We based our holding on two pieces of evidence: (1) the fact that the Victim 

and Witness Protection Act eliminated all explicit witness‐related language from 

§  1503,  and  (2)  a  lone  statement  by  one  of  the  Act’s  sponsors  that  the  Act  was 

designed to amend § 1503 so that “it w[ould] make no mention of, and provide no 

protection  to,  supenaed  [sic]  witnesses.”  Id.  (emphasis  removed)  (quoting  128 

Cong.  Rec.  S.  26810).  Accordingly,  we  explained  that  “intimidation  and 

harassment of witnesses should []henceforth be prosecuted under § 1512,” and “no 

longer . . . under § 1503.” Id. at 899. 

       We expanded on this reasoning in Masterpol. The defendant in Masterpol was 

charged under § 1503 for approaching witnesses in his own case and successfully 

urging  them  to  recant  their  testimony.  Masterpol,  940  F.2d  at  761.  Notably,  the 

defendant did so without resort to physical force or threats. See id. at 763. At the 

time  of  our  decision  in  Hernandez,  §  1512  would  not  have  covered  his  conduct.   

The version of the statute in effect at that time prohibited only witness tampering 

that  involved  “intimidation  or  physical  force,”  “threat[s],”  or  “engag[ing]  in 

misleading conduct.” See P.L. 97‐291, October 12, 1982, 96 Stat. 1248. Accordingly, 

as the government in Masterpol noted, if § 1503 did not criminalize the defendant’s 




                                             19 
conduct, there would have been a gap; the defendant could not be charged under 

either § 1512 or § 1503. Masterpol, 940 F.2d at 763. We responded by noting that in 

1988—“well  before  [the  defendant’s]  obstructive  conduct  in  January  1990”—

Congress  amended  §  1512  to  criminalize  “corruptly  persuad[ing]”  a  witness  to 

delay  or  prevent  testimony.  Id.  We  thought  that  this  amendment  severely 

diminished  the  government’s  argument  that  §  1503  should  apply,  and  we  thus 

reversed the defendant’s § 1503 conviction. See id.   

      Sampson argues that Hernandez and Masterpol, properly applied, mandate 

reversing his § 1503 conviction for endeavoring to witness tamper. We disagree. 

As noted above, Hernandez and Masterpol involved intimidating and threatening a 

witness, and corruptly persuading witnesses to recant their testimony. We decline 

today to extend the reasoning of Hernandez and Masterpol to bar any other sort of 

obstructive witness‐related conduct from being prosecuted under § 1503. See, e.g., 

Mar. Ins. Co. v. Emery Air Freight Corp., 983 F.2d 437, 440–41 (2d Cir. 1993) (Meskill, 

C.J.) (concluding that a prior decision of this Court, though not overruled, should 

be limited to its facts); S.A. Mineracao Da Trindade‐Samitri v. Utah Intʹl, Inc., 745 F.2d 

190,  193  (2d  Cir.  1984)  (similar).  To  whatever  extent  that  language  in  either 

Hernandez or Masterpol might be read to stand for broader propositions about the 




                                           20 
propriety  of  prosecuting  witness‐related  conduct  under  § 1503(a),  we  conclude 

that those statements are not binding. See, e.g., Ming Shi Xue v. Bd. of Immigration 

Appeals, 439 F.3d 111, 121 (2d Cir. 2006) (“An opinion simply cannot hold more 

than the facts before it.” (internal quotation marks omitted) (quoting United States 

v.  Garcia,  413  F.3d  201,  232  n.2  (2d  Cir.  2005)  (Calabresi,  J.,  concurring))).  Thus, 

because  Sampson  was  charged  and  convicted  under  § 1503(a)  for  an  inchoate 

endeavor  to  witness  tamper—rather  than  for  intimidating  and  threatening  a 

witness or corruptly persuading a witness to recant her testimony—his § 1503(a) 

conviction was proper.   

       Two  considerations  undergird  our  decision  today.  First,  it  is  undisputed 

that  § 1503(a)  proscribed  endeavors  to  witness  tamper  before  the  Victim  and 

Witness Protection Act amended it. And as Hernandez itself recognized, the goal 

of  the  Victim  and  Witness  Protection  Act  was  to  “strengthen  existing  legal 

protections for victims and witnesses of federal crimes.” Hernandez, 730 F.2d at 898 

(emphasis added) (quoting S. Rep. No. 532, 97th Cong., 2d Sess. 9). That fact was 

less  relevant  in  Hernandez  and  Masterpol,  because  it  was  undisputed  in  both  of 

those cases that § 1512 proscribed the defendants’ conduct. See Masterpol, 940 F.2d 

at 763; Hernandez, 730 F.2d at 897. But efforts to witness tamper that rise to the level 




                                               21 
of an “endeavor” yet fall short of an “attempt” cannot be prosecuted under § 1512. 

See 18 U.S.C. §§ 1503(a), 1512(b), 1512(c)(2); compare, e.g., United States v. Desposito, 

704  F.3d  221,  231  (2d  Cir.  2013)  (concluding  that  an  attempt  must  include 

“something  more  than  mere  preparation”  (quoting  United  States  v.  Farhane,  634 

F.3d 127, 147 (2d Cir. 2011))), with Buffalano, 727 F.2d at 53 (“[A]n ‘endeavor’ under 

§  1503  does  not  require  proof  that  would  support  a  charge  of  attempt  .  .  .  .”). 

Sampson’s  broad  reading  of  Hernandez  and  Masterpol,  then,  would  mean  that 

neither § 1503 nor § 1512 currently covers mere “endeavors” to witness tamper. 

We believe that such a conclusion is implausible. Congress could not have possibly 

intended “in 1982 to reduce the protection afforded against soft witness tampering 

at the very time that it was trying to expand protection of witnesses.” LeMoure, 474 

F.3d at 41 (emphasis in original).10   

       Second, and perhaps more importantly, we are currently the only federal 

court  of  appeals  to  suggest  that  § 1503(a)’s  omnibus  clause  does  not  proscribe 


       10   Masterpol’s dicta suggesting that “to the extent a gap” exists between § 1503 and 
§  1512,  “the  proper  remedy  is  not  for  the  courts  to  distort  the  plain  language  of  [the 
statute] but for Congress to enact legislation to close the gap,” 940 F.2d at 763 (quoting 
United States v. King, 762 F.2d 232, 238 (2d Cir. 1985)), does not foreclose this conclusion. 
The Masterpol Court expressly acknowledged that its statement was informed in part by 
its  conclusion  that  no  such  gap  appeared  in  the  case  before  it.  See  id.  And  our 
interpretation today requires no distortion of the text of § 1503(a)’s omnibus clause, but 
rather applies that text by its plain terms.   


                                                 22 
endeavors to obstruct justice that involve potential witness tampering. See Bruno, 

383  F.3d  at  87.  And,  quite  frankly,  our  sister  circuits’  uniform  rejection  of  our 

position  appears  warranted.  For  one  thing,  Hernandez  began  its  analysis  of 

§ 1503(a) by examining its pre‐1982 version (which included references to witness 

tampering), and then supplemented that analysis by examining § 1512’s legislative 

history. See  Hernandez,  730 F.2d at 898–99.  At  no  point,  however,  did Hernandez 

examine the actual text of § 1503(a)’s omnibus clause, which the Victim and Witness 

Protection Act did not change. See, e.g., Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) 

(“Statutory interpretation, as we always say, begins with the text . .  . .”); Hui  v. 

Castaneda,  559  U.S.  799,  812  (2010)  (“We  are  required  .  .  .  to  read  [a]  statute 

according to its text.”). The plain language of § 1503(a)’s omnibus clause clearly 

continues to cover witness tampering—unquestionably a form of “influenc[ing], 

obstruct[ing], or imped[ing] the due administration of justice.” See N.L.R.B. v. SW 

Gen., Inc., 137 S. Ct. 929, 942 (2017) (“What Congress ultimately agrees on is the 

text that it enacts, not the preferences expressed by certain legislators.”). Moreover, 

Hernandez (and, by implication, Masterpol) appears simply to have disregarded the 

Supreme Court’s “cardinal rule . . . that repeals by implication are not favored,” 

Morton v. Mancari, 417 U.S. 535, 549 (1974) (quoting Posadas v. Nat’l City Bank, 296 




                                             23 
U.S. 497, 503 (1936)), and that a court may not infer a statutory repeal “unless the 

later statute ‘expressly contradict[s] the original act’ or unless such a construction 

is absolutely necessary . . . in order that [the] words [of the later statute] shall have 

any  meaning  at  all,”  Traynor  v.  Turnage,  485  U.S.  535,  548  (1988)  (quoting 

Radzanower  v.  Touche  Ross  &  Co.,  426  U.S.  148,  153  (1976)).  Neither  of  these 

circumstances is present in the case of § 1503(a), as amply demonstrated by the 

case law from all eight other circuits to have considered the issue.   

       These two considerations, taken together, lead us to conclude that Hernandez 

and Masterpol should not be extended beyond the precise situations that our Court 

confronted  in  those  cases.11  Thus,  Hernandez  and  Masterpol  bar  the  government 

from prosecuting an individual under § 1503(a) for intimidating and threatening 

witnesses  or  corruptly  persuading  witnesses  to  recant  their  testimony.  They  do 

not, however, bar the government from prosecuting an individual under § 1503(a) 

for  an  inchoate  endeavor  to  witness  tamper.  We  therefore  affirm  Sampson’s 

§ 1503(a) conviction. 




          Given  this  disposition,  we  leave  to  another  day  the  question  of  whether  our 
       11

decisions in Hernandez and Masterpol should be overruled by our en banc Court. 


                                               24 
                                             II 

       Sampson  next  argues  that  even  assuming  §  1503(a)  properly  applies,  his 

conviction  on  Count  4  still  must  be  vacated  because  the  district  court  failed  to 

instruct the jury properly. In addition to charging Sampson as a principal under 

§ 1503(a), the government charged, in the alternative, that by encouraging Noel to 

search  through  the  USAO’s  classified  database  for  information  on  witnesses  in 

Ahmad’s  case,  Sampson  “willfully  caused”  Noel  to  violate  §  1503(a),  thereby 

rendering  Sampson  liable  as  an  aider  and  abettor.12  Sampson  contends  that  the 

district court failed to instruct the jury properly as to the mens rea necessary for 

him to have aided and abetted a violation of § 1503(a). The parties dispute whether 

we  should  review  this  alleged  error  de  novo  or  for  “plain  error.”  We  need  not 

decide  the  point,  however,  because  even  assuming  de  novo  review  applies,  we 

conclude that vacatur is not warranted. 

       Under our de novo review standard, “[t]o secure reversal based on a flawed 

jury instruction, a defendant must demonstrate both error and ensuing prejudice.”   

United States v. Quinones, 511 F.3d 289, 313–14 (2d Cir. 2007). To demonstrate error, 



       12   Pursuant to 18 U.S.C. § 2(b), “[w]hoever willfully causes an act to be done which 
if directly performed by him or another would be an offense against the United States, is 
punishable as a principal.” 


                                             25 
the defendant must show that, “as a whole,” the charge “either failed to inform 

the  jury  adequately  of  the  law  or  misled  the  jury  about  the  correct  legal  rule.”   

United  States  v.  McIntosh,  753  F.3d  388,  392  (2d  Cir.  2014)  (per  curiam)  (quoting 

United States v. White, 552 F.3d 240, 246 (2d Cir. 2009)). “An erroneous instruction, 

unless harmless, requires a new trial.” Quattrone, 441 F.3d at 177 (quoting Anderson 

v. Branen, 17 F.3d 552, 556 (2d Cir. 1994)). 

         Here, the district court’s aiding and abetting instruction reads as follows: 

        In  addition  to  charging  the  defendant  as  a  principal,  the 
        government has charged the defendant under [an] alternate theory 
        that  even  if  the  defendant  did  not  commit  the  crime  charged  in 
        Count  [Four],  the  defendant  willfully  caused  another  person  to 
        physically  commit  the  crime.  Thus,  you  may  find  that  the 
        defendant  acted  as  an  aider  and  abettor  if  you  find  that  the 
        government  has  proven  beyond  a  reasonable  doubt  that  he 
        knowingly,  willfully  and  corruptly  caused  another  person  to 
        obstruct justice, as I just defined it. . . . 
         
        What does the term “willfully caused” mean? It does not mean that 
        the defendant himself need have physically committed the crime, 
        or  supervised,  or  participated  in  the  actual  criminal  conduct 
        charged  in  the  indictment.  The  meaning  of  the  term  “willfully 
        caused” can be found in the answers to the following questions: 
         
        [1] Did the defendant in or about and between July 2011 and July 
        2012  know  that  there  was a  federal  proceeding  pending  before  a 
        federal  judge  or  a  court;  that  is  the  federal  prosecution  of  Edul 
        Ahmad, in the United States District Court of the Eastern District 
        of New York? 
         


                                              26 
       [2] Did the defendant intentionally cause another person to obstruct, 
       impede, or influence or corruptly endeavor to obstruct, impede or 
       influence  the  federal  prosecution  of  Edul  Ahmad  by  obtaining 
       nonpublic  information  contained  in  the  governmentʹs  files  or 
       computer databases? 
        
       If the jury is unanimously persuaded beyond a reasonable doubt 
       that the answer to both of these questions is yes, then the defendant 
       is an aider and abettor and is guilty of Count [Four], just as if he 
       had actually committed [the underlying crime].   
        
Supp. App’x at 26–28 (emphasis added).   

       Under our case law, § 2(b) aiding and abetting offenses consist of both an 

actus reus and a mens rea. The actus reus is that the defendant caused another person 

to  commit  the  requisite  act.  United  States  v.  Whab,  355  F.3d 155,  161  n.3  (2d  Cir. 

2004) (citing United States v. Gabriel, 125 F.3d 89, 101 (2d Cir. 1997)). The mens rea is 

that the defendant acted “with the mental state necessary” to commit the crime he 

aided  and  abetted.  Id.  (emphasis  removed)  (quoting  Gabriel,  125  F.3d  at  101).  A 

defendant  is  thus  liable  for  aiding  and  abetting  another  person’s  violation  of 

§ 1503(a) if the defendant: (1) caused that person to “corruptly . . . endeavor[] to 

influence, obstruct, or impede, the due administration of justice,” § 1503(a) (i.e., 

the actus reus); and (2) did so with “corrupt” intent—that is, with a “specific intent 

to obstruct a federal judicial or grand jury proceeding,” Schwarz, 283 F.3d at 109 

(i.e., the mens rea). Here, Sampson argues that the district court failed to instruct 


                                              27 
the jury properly as to the requisite mens rea—that he “corruptly” caused Noel’s 

offense. For the following reasons, we disagree.   

       Sampson points  to  the  district  court’s  instruction that  Sampson  would be 

liable under § 2(b) if the following two facts were true: (1) Sampson knew about 

Ahmad’s  pending  federal  prosecution,  and  (2)  Sampson  “intentionally  cause[d] 

[Noel]  to  .  .  .  obstruct,  impede,  or  influence  or  corruptly  endeavor  to  obstruct, 

impede,  or  influence”  that  prosecution.  Supp.  App’x  at  27.  The  judge  had  also 

explained  in  an  earlier  instruction  that  “[b]efore  [the  jury]  can  find  that  the 

defendant acted intentionally, [it] must be satisfied beyond a reasonable doubt that 

the defendant acted deliberately and purposefully.” T. 2465.   

       Sampson correctly notes that in this portion of the instruction, the district 

court did not explicitly affirm that Sampson needed to have acted “corruptly,” i.e., 

with  “a  specific  intent  to  obstruct  a  federal  judicial  or  grand  jury  proceeding,” 

Schwarz, 283 F.3d at 109. Reading the jury instruction “as a whole,” however, as 

we must, see McIntosh, 753 F.3d at 392, we believe that it sufficiently conveys the 

point.  As  an  initial  matter,  the  aiding  and  abetting  instruction  begins  with  the 

affirmation that the jury may find Sampson guilty if he “knowingly, willfully and 

corruptly caused another person to obstruct justice,” Supp. App’x at 27 (emphasis 




                                             28 
added). See United States v. Mitchell, 328 F.3d 77, 82 (2d Cir. 2003) (“We review a 

jury charge in its entirety and not on the basis of excerpts taken out of context.” 

(quoting  United  States  v.  Zvi,  168  F.3d  49,  58  (2d  Cir.  1998))).  The  judge  had 

elsewhere defined “corruptly” to mean acting “with an improper purpose” and 

“knowingly and dishonestly, and with the intent to obstruct, impede or influence 

the due administration of justice.” Gov’t App’x at 200–01. 

       Moreover,  even  as  to  the  portion  of  the  instruction  on  which  Sampson 

focuses  his  attention,  the  district  court  charged  that  Sampson  needed  to  have 

“intentionally  cause[d]”  Noel  to  endeavor  to  obstruct  justice.  Supp.  App’x  at  27 

(emphasis added). As noted above, the district court had previously told the jury 

that a person acts “intentionally” when he acts “deliberately and purposefully.” T. 

2465.  Thus,  the  district  court  effectively  told  the  jury  that  Sampson  must  have 

deliberately and purposefully “cause[d] [Noel] to . . . obstruct, impede, or influence 

or  corruptly  endeavor  to  obstruct,  impede,  or  influence”  Ahmed’s  prosecution. 

Supp.  App’x  at  27.  This  instruction  is  sufficiently  near  to  the  precise  words 

preferred by Sampson—i.e., that Sampson needed to have acted with “a specific 

intent to obstruct” Ahmed’s prosecution—that we are unable to discern how the 

jury could have been misled. That is especially so when this language is properly 




                                            29 
placed in the context of the instruction’s earlier admonition that Sampson may be 

liable  under  an  aiding  and  abetting  theory  if  the  government  proved  “that  he 

knowingly, willfully, and corruptly caused another person to obstruct justice.” Id. 

(emphasis added). In short, Sampson has not shown a basis for setting aside his 

conviction on Count 4. We reject his argument to the contrary.     

                                               III 

       Sampson  next  challenges  his  conviction  on  Count  9  for  providing  a  false 

statement  to  federal  officials  in  violation  of  18  U.S.C.  §  1001(a)(2)  when  he  told 

Agents Hosey and Zacher that he “did not recall seeing [Ahmad’s] Check Register 

Page previously.”13  App’x at 83. Agent Hosey, who showed Sampson the check 

register page photocopy, testified to the following exchange with Sampson:   

            Q: [W]hat was the defendant’s response when you asked him if he 
            had seen the check register page before? 
            A: When I asked him if he had seen it before, he said he had not.   



       13   18 U.S.C. § 1001(a)(2) criminalizes, “in any matter within the jurisdiction of the 
executive,  legislative,  or  judicial  branch  of  the  Government  of  the  United  States, 
knowingly  and  willfully  .  .  .  mak[ing]  any  materially  false,  fictitious,  or  fraudulent 
statement or representation.” To secure a conviction under this statute, the government 
must prove beyond a reasonable doubt that the defendant “(1) knowingly and willfully, 
(2) made a materially false, fictitious, or fraudulent statement, (3) in relation to a matter 
within the jurisdiction of a department or agency of the United States, (4) with knowledge 
that it was false or fictitious or fraudulent.” United States v. Litvak, 808 F.3d 160, 170 (2d 
Cir. 2015) (emphasis removed) (quoting United States v. Coplan, 703 F.3d 46, 78 (2d Cir. 
2012)).   


                                               30 
            Q:  Did  [Sampson]  appear  to  you  to  have  any  problem 
            understanding  your  question  regarding  whether  he’d  seen  this 
            check register page before?   
            A: No. In fact, he said – his quotes were it didn’t ring a bell, and he 
            didn’t have a recollection from it.   
            Q: Did he ask for any clarification regarding the question you asked 
            about the check register page?   
            A: He said if he could check his files or there was more information, 
            he may be able to recall.   
 
Id. at 780. Sampson makes three arguments as to why the evidence was insufficient 

to show that his statement concerning the check register page violated § 1001(a)(2). 

We reject all three.     

       Sampson first argues that his statement to Agent Hosey was literally correct, 

and  therefore  cannot  be  the  basis  for  a  §  1001(a)(2)  conviction.  Specifically, 

Sampson  contends  that  Agent  Hosey  asked  him  if  he  recognized  the  FBI’s 

photocopy  of  the  check  register  page,  which  Sampson  had  indeed  never  seen. 

Sampson therefore argues that his response to Agent Hosey, although misleading, 

was literally true. But even assuming arguendo that a literally truthful statement 

cannot be the basis for a § 1001 charge,14  Sampson’s argument is without merit.       


       14    We  have  suggested  as  much  in  dicta  but  have  not  squarely  decided  it  in  a 
precedential opinion. See United States v. Mandanici, 729 F.2d 914, 921 (2d Cir. 1984) (citing 
Bronston v. United States, 409 U.S. 352, 359–62 (1973)); but cf. United States v. Harrod, 981 
F.2d 1171, 1175 (10th Cir. 1992) (“Bronston was decided under the federal perjury statute, 
18  U.S.C.  §  1621,  which  implicates  significantly  different  policy  concerns  than  does  a 
prosecution under 18 U.S.C. § 1001.”). 


                                                31 
       At  the  start,  Agent  Hosey  did  not  testify  as  to  the  exact  phrasing  of  his 

question, so the record is not clear whether Agent Hosey in fact asked, “Have you 

seen this document before?” But even assuming arguendo that he did, there was 

nothing “true”—literally or otherwise—about Sampson’s response. Sampson did 

not  simply  answer  Agent  Hosey’s  question  with  a  “no.”  According  to  Agent 

Hosey, “his quotes were it didn’t ring a bell, and he didn’t have a recollection from it.” 

Id. at 780 (emphasis added). In other words, Sampson did not merely tell Agent 

Hosey  that  he  had  never  seen  the  precise  document  being  presented  to  him. 

Sampson insisted that the document did not look familiar to him, and that it did 

not  resemble  any  document  that  he  had  previously  seen.  See  United  States  v. 

Schafrick, 871 F.2d 300, 303 (2d Cir. 1989) (noting that a responsive statement “must 

be judged according to common sense standards”). Moreover, Sampson claimed 

that “if he could check his files or there was more information, he may be able to 

recall.” App’x at 780. In context, here, too, Sampson was asserting that he could 

not recall seeing any document similar to the photocopy that Agent Hosey was 

showing  him.  Sampson  could  not  have  possibly  meant  that  he might  somehow 

find,  in  his  own  files,  the  very  same  photocopy  of  the  check  register  page.  See 

Schafrick, 871 F.2d at 304 (“If, in the context in which the statements were made, 




                                             32 
they were materially untrue, then [a violation] is established. This is so even if the 

statements could be literally true in isolation . . . .”).   

       The  jury  thus  had  more  than  an  ample  basis  on  which  to  conclude  that 

Sampson’s  response  to  Agent  Hosey’s  question  was  false.  See  United  States  v. 

Garavito‐Garcia,  827  F.3d  242,  248  (2d  Cir.  2016)  (noting  that  a  defendant 

challenging  the  sufficiency  of  the  evidence  “bears  a  heavy  burden,”  and  that  a 

conviction  will  be  upheld  “if  any  rational  trier  of  fact  could  have  found  the 

essential elements of the crime beyond a reasonable doubt” (quoting United States 

v. Allen, 788 F.3d 61, 66 (2d Cir. 2015))). Ahmad testified that he had previously 

shown  Sampson  a  copy  of  the  check  register  page,  telling  him  that  it  was 

responsive  to  a  government  subpoena  and  that  Ahmad  needed  his  advice. 

According to Ahmad, Sampson instructed Ahmad to lie to the government about 

the document’s existence. Sampson then took the copy from Ahmad and did not 

return  it.  Given  this  testimony,  and  viewing  the  evidence  in  the  light  most 

favorable  to  the  government,  a  reasonable  jury  had  sufficient  basis  to  conclude 

beyond a reasonable doubt that Sampson knew at the time of his interview with 

Agent  Hosey  that  he  had  previously  seen  a  document  resembling  the  one  that 




                                             33 
Agent Hosey showed him, and that he falsely claimed that he did not remember 

having seen such a document.   

       Sampson next contends that the evidence was insufficient to show that he 

intended  to  deceive  Agent  Hosey  and  his  colleague,  Agent  Zacher.  The  district 

court instructed the jury that a statement or representation is “false or fictitious” 

under  §  1001(a)(2)  “if  it  was  untrue  when  made,  and  known  at  the  time  to  be 

untrue,  by  the  person  making  it  or  causing  it  to  be  made.”  T.  2499.  It  further 

instructed that a statement or representation is “fraudulent” under § 1001(a)(2) “if 

it was untrue when made and was made, or caused to be made, with the intent to 

deceive the government agency to which it was submitted.” Id. Sampson does not 

challenge these instructions. Accordingly, to convict him of this charge, the jury 

needed  only  to  conclude  that  Sampson  knew  that  his  statement  to  the  agents 

regarding the check register page—namely, that he did not remember having seen 

such  a  document—was  false  when  he  made  it.  The  evidence  was  sufficient  to 

support such a conclusion: the jury was entitled to find that Sampson was aware 

that  his  statement  was  false,  and  that  he  did  in  fact  remember  having  seen  the 

check register document. And even assuming arguendo that the government had 

to prove an “intent to deceive” to secure a conviction under § 1001(a)(2), we again 




                                             34 
disagree  that  the  evidence  against  Sampson  was  insufficient.  As  noted  above, 

Ahmad testified that Sampson told him to lie about the check register page, and 

Sampson took the copy without returning it, presumably to prevent it from being 

turned over to the authorities. This evidence is more than adequate to support the 

conclusion  that  when  Sampson  told  the  agents  that  the  check  register  page 

photocopy “didn’t ring a bell,” he intended to deceive them. 

       Finally,  Sampson  maintains  that  Agent  Hosey’s  question  was 

“fundamentally ambiguous,” see, e.g., United States v. Lighte, 782 F.2d 367, 375 (2d 

Cir. 1986), and therefore cannot serve as a basis for a § 1001(a)(2) conviction. This 

argument,  too,  is  without  merit. 15   The  evidence  was  more  than  sufficient  for  a 

reasonable jury to conclude that Agent Hosey’s question was not fundamentally 

ambiguous—and  thus  that  Sampson,  understanding  the  question,  lied.  As  we 

insisted in Lighte, “[i]f the response given was false as the defendant understood 

the question, his conviction is not invalidated by the fact that his answer to the 

question might generate a number of different interpretations.” Id. (quoting United 

States  v.  Williams,  552  F.2d  226,  229  (8th  Cir.  1977)).  Taken  together,  Sampson’s 




       15  We will assume arguendo, and without deciding, that the standards applicable 
to  perjury  under  18  U.S.C.  §  1623,  as  discussed  in  Lighte,  apply  equally  to  Sampson’s 
offense under § 1001(a)(2).       

                                                35 
response  to  Agent  Hosey’s  question  and  his  earlier  dealings  with  Ahmad 

involving  the  check  register  page  provided  sufficient  evidence  for  a  reasonable 

jury to conclude beyond a reasonable doubt that Sampson interpreted the question 

as Agent Hosey intended and that Sampson knowingly made a false statement in 

reply. Accordingly, Sampson’s challenge to his conviction on Count 9 fails. 

                                           IV 

      Sampson next challenges his conviction on Count 11, contending that the 

district court erred in refusing to admit certain evidence, and in refusing to allow 

Sampson’s attorney to ask a question of Agent Hosey during cross‐examination. 

Count  11  charged  Sampson  with  violating  § 1001(a)(2)  by  telling  Agents  Hosey 

and Zacher that he never asked his Senate staffer to help with the liquor store’s tax 

issues. At trial, the government elicited testimony from Agent Hosey as to how 

Sampson  responded  when  questioned  about  whether  he  “had  asked  the  Senate 

staff[er] to assist” the business partner “regarding the liquor store.” App’x at 782. 

Agent Hosey responded that Sampson “stated he had not and said that he would 

not put pressure on his staff to make that kind of inquiry.” Id. 

      During  cross‐examination,  Sampson  sought  to  introduce  notes  taken  by 

Agent Zacher during the interview. Sampson offered the notes for two purposes: 




                                           36 
(1) to demonstrate that Sampson’s statement that “he had not” asked the Senate 

staffer for assistance concerning the liquor store did not appear in the notes, which 

cast  doubt  on  whether  Sampson  made  this  statement,  and  (2)  to  show  that  the 

structure of Agent Hosey’s interview may have confused Sampson, and perhaps 

caused him to provide a false statement unintentionally. The government objected, 

asserting  that  the  notes  were  hearsay.  The  judge  sustained  the  government’s 

objection.  Sampson  argues  on  appeal  that  the  district  court  erred  in  refusing  to 

admit the notes.   

       In  addition,  and  also  on  cross‐examination  of  Agent  Hosey,  Sampson’s 

attorney attempted to ask him, “Isn’t it a fact that John Sampson did not deny that 

he had asked his staff to assist?” Id. at 797. The government objected, and the judge 

sustained  the  objection.  Sampson’s  attorney  did  not  rephrase  the  question,  but 

simply moved onto another topic. Sampson argues that the district court erred in 

refusing  to  allow  his  attorney  to  ask  this  question,  and  that  the  district  court’s 

evidentiary rulings also violated his Confrontation Clause rights.   

       “We  review  evidentiary  rulings,  including  a  trial  court’s  decision  to  limit 

the scope of cross‐examination, for abuse of discretion.” United States v. White, 692 

F.3d 235, 244 (2d Cir. 2012). This is a “deferential” standard. Gallego v. Northland 




                                              37 
Grp. Inc., 814 F.3d 123, 129 (2d Cir. 2016). We may find abuse of discretion only if: 

(1) the decision “cannot be located within the range of permissible decisions,” (2) 

the decision rests on a “clearly erroneous factual finding,” or (3) the decision “rests 

on an error of law.” Id. (quoting Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir. 

2010)). Furthermore, “[a] district court is accorded broad discretion in controlling 

the scope and extent of cross‐examination,” and “may impose reasonable limits on 

cross‐examination  to  protect  against,  e.g.,  harassment,  prejudice,  confusion,  and 

waste.”  United  States  v.  Ulbricht,  858  F.3d  71,  118  (2d  Cir.  2017)  (quoting  United 

States  v.  James,  712  F.3d  79,  103  (2d  Cir.  2013)).  Thus,  although  the  Sixth 

Amendment’s Confrontation Clause gives “a defendant the right not only to cross‐

examination, but to effective cross‐examination,” “‘[i]t does not follow . . . that the 

Confrontation Clause prevents a trial judge from imposing any limits’ on defense 

counsel’s cross‐examination of government witnesses.” Id. (quoting James, 712 F.3d 

at 103). 

       We conclude that the district court did not abuse its discretion—or violate 

the  Confrontation  Clause—in  either  of  its  evidentiary  rulings.  First,  Agent 

Zacher’s  notes  were  hearsay  not  shown  to  fall  within  any  exception,  and  were 

therefore  inadmissible  under  Federal  Rule  of  Evidence  802.  Sampson  offered 




                                              38 
Agent  Zacher’s  notes  to  prove  the  truth  of  their  contents—i.e.,  he  was  offering 

them as an accurate reflection of what occurred during his interview with the FBI. 

This  was  improper.  The  district  court  explicitly  allowed  Sampson  to  raise  the 

relevant  information  by  cross‐examining  Agent  Hosey  without  admitting  the 

notes.  See  App’x  at  799  (“You  can  ask  [Agent  Hosey  about  the  structure  of  the 

interview] in a completely different way that doesn’t violate my ruling [that the 

notes  are  inadmissible].  [‘]Did  you  ask  him  questions  about  various  topics?[’] 

[‘]Did you return to various topics after asking other questions?[’] [‘]Yes or no?[’] 

That’s it, and you’ve got your point, and move on.”).16  Moreover, Sampson could 

have called and examined Agent Zacher herself, if Sampson had so wished. Agent 

Zacher’s  notes,  however,  were  inadmissible  hearsay.  The  district  court  did  not 

abuse its discretion in refusing to allow Sampson to introduce them.17 


       16    Sampson  contends  that  the  district  court  failed  to  provide  him  with  this 
opportunity  in  practice,  but  the  record  shows  that  Agent  Hosey  agreed  during  cross‐
examination that the interview “went from one area of discussion . . . to another area and 
returned back to previous areas of discussion,” and that the discussions of the liquor store 
and tax matters were separated by other topics. See App’x at 800–01.   
         
        17   We  similarly  conclude  that  the  district  court  did  not  violate  Sampson’s 

Confrontation Clause rights by refusing to admit Agent Zacher’s notes; as noted above, 
Sampson was perfectly free to call Agent Zacher to the stand and question her directly. 
See,  e.g.,  Delaware  v.  Fensterer,  474  U.S.  15,  20  (1985)  (“[T]he  Confrontation  Clause 
guarantees an opportunity for effective cross‐examination, not cross‐examination that is 
effective in whatever way, and to whatever extent, the defense might wish.” (emphasis 
in original)). 

                                               39 
       Second, the district court did not violate Sampson’s Confrontation Clause 

rights by sustaining the government’s objection to Sampson’s question. As noted 

above,  a  district  court  can,  consistent  with  the  Confrontation  Clause,  impose 

reasonable  limits  on  cross‐examination  to  prevent  “harassment,  prejudice, 

confusion, and waste.” Ulbricht, 858 F.3d at 118 (quoting James, 712 F.3d at 103). 

Here, the trial transcript provides ample basis for the district court’s apparent view 

that,  in  asking  Agent  Hosey  about  Sampson’s  denial,  Sampson’s  attorney  was 

“trying . . . to work an end run around [the district court’s] rulings” by referring 

to evidence that the district court had already deemed inadmissible hearsay (that 

is,  Agent Zacher’s  notes).  T.  2182.  This ruling did  not  exceed  the  bounds  of  the 

“broad discretion” afforded to district courts in limiting the “scope and extent” of 

cross‐examination. Ulbricht, 858 F.3d at 118 (quoting James, 712 F.3d at 103). The 

district court did not forbid Sampson’s attorney from continuing with this line of 

questioning  per  se,  and  Sampson’s  attorney  did  not  attempt  to  rephrase  the 

question, but instead moved on. Under these circumstances, we do not believe the 

district  court  violated  Sampson’s  Confrontation  Clause  rights  in  sustaining  the 

government’s objection to a single question. 




                                            40 
                                           V 

        Next, Sampson argues that it was unfairly prejudicial for the district court 

to  admit  evidence  that  Sampson  had  allegedly  engaged  in  bribery.  The 

government sought a pretrial ruling that it could introduce evidence that Sampson 

had  engaged  in  political  favors  for  Ahmad  once  Sampson  made  clear  that  he 

would  not  repay  the  money  he  had  borrowed.  The  district  court  allowed  the 

government to present this evidence at trial for (at least) two different purposes. 

See  United  States  v.  Sampson,  No.  13‐CR‐269  S‐5  DLI,  2015  WL  2066073,  at  *6 

(E.D.N.Y. May  4, 2015)  (“Sampson 2015”).  The  first  purpose  was  to demonstrate 

Sampson’s motive for endeavoring to obstruct Ahmad’s prosecution—that is, to 

prevent Ahmad from cooperating with the government and potentially giving the 

government incriminating information. Id. The second purpose was to establish, 

for  Counts  5  and  6,  that  Sampson  “hinder[ed],  delay[ed],  or  prevent[ed]  the 

communication  to  a  law  enforcement  officer  .  .  .  information  relating  to  the 

commission  or  possible  commission  of  a  [f]ederal  offense”  under  18  U.S.C. 

§ 1512(b)(3). Id. The district court balanced the evidence’s probative value against 

its  danger  of  unfair  prejudice,  pursuant  to  Federal  Rule  of  Evidence  403,  and 

determined  that  the  evidence  was  “more  probative  than  prejudicial.”  Id.  at  *7. 




                                           41 
Upon Sampson’s request, the district court also cautioned the jury repeatedly that 

Sampson  was  not  on  trial  for  bribery,  and  that  this  evidence  should  not  be 

considered for purposes other than those outlined above.   

       On  appeal,  Sampson  challenges  the  admission  of  the  evidence  directly  to 

prove Counts 5 and 6, which involved Sampson’s alleged efforts to prevent law 

enforcement agents from learning of information relating to the commission of a 

“federal  offense.”  Under  the  government’s  theory  at  trial,  the  relevant  “federal 

offense” under § 1512(b)(3) was Sampson’s alleged violation of the federal bribery 

statute, 18 U.S.C. § 201(b)(2)(A). That provision forbids public officials from, inter 

alia,  “corruptly  .  .  .  receiv[ing]  .  .  .  anything  of  value”—such  as  relief  from  a 

$188,500 loan—“in return for being influenced in the performance of any official 

act.” After Sampson’s trial, the Supreme Court decided McDonnell v. United States, 

136 S. Ct. 2355 (2016), which narrowed the scope of the term “official act” in this 

statute,  see  id.  at 2371–72. As a  result, Sampson argues,  § 201(b)(2)(A)  no  longer 

reaches  his  conduct  with  respect  to  Ahmad  and  the  $188,500  loan,  so  that  this 

conduct is not currently a “federal offense” under § 1512(b)(3). Because the jury 

ultimately  acquitted  Sampson  on  the  charges  that  he  violated  § 1512(b)(3),  this 




                                              42 
issue  is  largely  moot.  Nonetheless,  Sampson  now  argues  that  McDonnell  makes 

clear that the evidence of his alleged bribery was unfairly prejudicial at trial.       

       We  disagree.  “Under  Rule  403,  so  long  as  the  district  court  has 

conscientiously balanced the proffered evidence’s probative value with the risk for 

prejudice,  its  conclusion  will  be  disturbed  only  if  it  is  arbitrary  or  irrational.” 

United States v. Awadallah, 436 F.3d 125, 131 (2d Cir. 2006). Here, the evidence of 

Sampson’s  purported  bribery  was  highly  probative—and  not  merely  for  the 

purposes of demonstrating that he violated § 1512(b)(3). The prosecution’s theory 

was that Sampson thought that he was committing a federal offense—a belief that 

a  person  in  his  position  might  well  have  entertained,  given  our  Circuit’s  pre‐

McDonnell  precedent.  See  Silver,  864  F.3d  at  118–19  &  n.88.  The  evidence  thus 

tended  to  establish  that  Sampson  acted  as  he  did  to  prevent  Ahmad  from 

cooperating with law enforcement—i.e., that the alleged bribery motivated him to 

endeavor  to  obstruct  justice.  See  Sampson  2015,  2015  WL  2066073,  at  *6  (“[T]he 

bribery  evidence  completes  the  story  of  the  crime  on  trial  and  explains 

[Sampson’s]  actions  with  regard  to  the  federal  investigation.  It  also  provides  a 

motive for the crime [and] tends to prove intent . . . .”).   




                                              43 
       Of  course,  the  district  court  needed  to  weigh  the  probative  value  of  this 

evidence against the danger that it would inflame the jury, or that the jury would 

be inclined to “declar[e] guilt on a ground different from . . . the offense charged,” 

Old  Chief  v.  United  States,  519  U.S.  172,  180  (1997).  The  district  court  did  so, 

however,  and  determined  that  the  “clear  probative  value  [of  the  evidence] 

outweigh[ed] any prejudicial effect on [Sampson],” and that “limiting instructions 

[would] limit any potential harm to [him].” Sampson 2015, 2015 WL 2066073, at *7. 

We believe that this decision was neither “arbitrary” nor “irrational,” Awadallah, 

436 F.3d at 131, and we therefore reject Sampson’s argument that his conviction 

should be vacated on this basis.   

                                             VI 

       Finally,  Sampson  challenges  the  reasonableness  of  his  sentence.  As  noted 

above,  the  district  court  sentenced  Sampson  to  60  months  of  imprisonment  on 

Counts  4,  9,  and  11,  with  each  sentence  to  be  served  concurrently.  “We  review 

sentences  ‘under  a  deferential  abuse‐of‐discretion  standard.’”  United  States  v. 

Young, 811 F.3d 592, 598 (2d Cir. 2016) (quoting Gall v. United States, 552 U.S. 38, 41 

(2007)).  We  examine  sentences  for  both  “procedural”  and  “substantive” 

reasonableness.  United  States  v.  Delacruz,  862  F.3d  163,  178  (2d  Cir.  2017).  “A 




                                             44 
sentence  is  procedurally  unreasonable  if  the  district  court  fails  to  calculate  (or 

improperly  calculates)  the  Sentencing  Guidelines  range,  treats  the  Sentencing 

Guidelines as mandatory, fails to consider the § 3553(a) factors, selects a sentence 

based  on  clearly  erroneous  facts,  or  fails  adequately  to  explain  the  chosen 

sentence.” Ulbricht, 858 F.3d at 124 (quoting United States v. Jesurum, 819 F.3d 667, 

670 (2d Cir. 2016)). And a sentence is “substantively unreasonable” if the sentence 

“cannot  be  located  within  the  range  of  permissible  decisions  .  .  .  tak[ing]  into 

account the totality of the circumstances, giving due deference to the sentencing 

judge’s exercise of discretion, and bearing in mind the institutional advantages of 

district courts.” Young, 811 F.3d at 598–99 (first quoting United States v. Tutty, 612 

F.3d 128, 131 (2d Cir. 2010); then quoting United States v. Chu, 714 F.3d 742, 746 (2d 

Cir. 2013)). 

       Sampson  challenges  his  sentence  on  four  grounds.  First,  Sampson  argues 

that the district court improperly imposed an additional 16‐level enhancement to 

his  offense  level  per  U.S.S.G.  §§  2X3.1  and  2B1.1(b).  Second,  he  claims  that  the 

district  court  erred  in  imposing  an  “abuse  of  public  trust”  enhancement  under 

U.S.S.G.  § 3B1.3.  Third,  he  insists  that  the  district  court  failed  to  provide  an 

adequate justification for varying upward from the Guidelines sentencing range 




                                             45 
of 37 to 46 months. Finally, he contends that his sentence creates “unwarranted 

disparities.”  Br.  for  Def.‐Appellant  at  61.  We  reject  all  four  of  Sampson’s 

arguments. 

       A. The 16‐Level Enhancement 

       Section 2J1.2(c) of the Sentencing Guidelines instructs that if an individual 

commits  an  offense  that  involves  obstructing  a  criminal  investigation  or 

prosecution,  the  sentencing  court  should  apply  § 2X3.1,  the  Guideline  for 

“accessory  after  the  fact.”  U.S.S.G.  §  2J1.2(c)  (2016).  Pursuant  to  § 2X3.1(a)(1), 

except  in  circumstances  not  applicable  here,  an  individual’s  base  offense  level 

should  be  six  levels  lower  than  the  offense  level  for  the  underlying  offense. 

Application Note 1 to § 2X3.1 explains that the sentencing court should “[a]pply 

the  base  offense  level  [for  the  underlying  offense]  plus  any  applicable  special 

offense characteristics that were known, or reasonably should have been known, 

by the defendant.” 

       Because  Sampson  was  convicted  of  endeavoring  to  obstruct  Ahmad’s 

criminal prosecution for mortgage fraud, the district court referred to § 2B1.1—the 

Guideline for “fraud and deceit”—to calculate what the offense level might have 

been  for  Ahmad’s  underlying  mortgage  fraud.  Section  2B1.1(b)(1)  imposes  a 

“special offense characteristic” enhancement for fraud, depending on the amount 

                                            46 
of  the  loss,  see  Application  Note  3(A).  Under  §  2B1.1(b)(1)(I),  if  the  intended  or 

actual loss caused by the fraud was for more than $1.5 million, the sentencing court 

should increase the defendant’s sentence by 16 levels. Read in conjunction with 

Application Note 1 to § 2X3.1, then, the district court should have imposed this 16‐

level sentence enhancement only if Sampson “kn[ew], or reasonably should have 

. . . known” that Ahmad had committed fraud, and that this fraud was for a sum 

greater than $1.5 million. At sentencing, the district court concluded, “based on 

the evidence that was adduced at trial and the inferences that could be drawn from 

it,” that Sampson either knew or should have known that Ahmad was engaging 

in a fraud of this scale—to wit, approximately $3 million. App’x at 1114–15.   

       Sampson argues that “[t]here [was] no factual basis” for the district court 

“to conclude that Sampson knew or should have known Ahmad committed fraud, 

let alone a fraud” over the requisite $1.5 million threshold. Br. for Def.‐Appellant 

51.  Because  Sampson  is  challenging  the  district  court’s  factual  findings  on  this 

issue, we may vacate only if the district court committed clear error. See Ulbricht, 

858 F.3d at 124. “To hold that a factual finding is ‘clearly erroneous,’ we must be 

left with the definite and firm conviction that a mistake has been committed.” Id. 

(internal quotation marks omitted). “Where there are two permissible views of the 




                                              47 
evidence,  the  [sentencing  judge’s]  choice  between  them  cannot  be  clearly 

erroneous.” Id. (internal quotation marks omitted). 

      Here,  there  was  no  “clear  error”  in  the  district  court’s  determination  that 

Sampson  knew  (or  reasonably  should  have  known)  about  Ahmad’s  mortgage 

fraud, as well as its value. First and foremost, the evidence suggests that Sampson 

was aware that New York State regulators were investigating Ahmad’s business, 

and he knew that Ahmad had received inquiries from these regulators concerning 

forged signatures on some of Ahmad’s documents. Sampson even advised Ahmad 

to submit an affidavit denying that Ahmad knew about the forged signatures, and 

told him that he “should let Prem [Ahmad’s business partner] take the blame on 

this,”  since  “Prem  didn’t  have  anything  to  lose.”  App’x  at  197.  Furthermore, 

during  a  recorded  conversation,  Sampson  strongly  implied  that  he  understood 

that  Ahmad  was  committing  fraud,  and  told  Ahmad  that  he  needed  to  use 

different language when conversing with him in the future so that Sampson would 

have plausible deniability. See Gov’t App’x at 76–77 (“[AHMAD:] ‘[F]or example, 

Nazir, he bought houses for me. Steve bought houses for me.’ . . . [SAMPSON:] 

‘He didn’t buy houses, no, no, no, Ed, he did not buy houses for you. You and 

Nazir, you’re an investor [sic]. Nobody bought houses for you. You got to get that 




                                            48 
mindset out. Nobody bought houses for you.”). In addition, during his recorded 

conversation  with  Flagg,  Sampson  expressed  familiarity  with  the  government’s 

publicly filed indictment in Ahmad’s case, which alleged that Ahmad’s fraud was 

worth  over  $50  million.  Given  the  evidence  that  Sampson  knew  of  Ahmad’s 

wealth, and that he knew Ahmad was engaging in fraud to augment this wealth, 

we do not believe that it was “clear error” for the district court to conclude that, at 

the  very  least,  Sampson  “should  have  known”  that  Ahmad  was  defrauding 

individuals in an amount greater than $1.5 million.   

       B. The Abuse of Public Trust Enhancement 

       Section § 3B1.3 of the Guidelines instructs that if the defendant “abused a 

position  of  public  or  private  trust,  or  used  a  special  skill,  in  a  manner  that 

significantly  facilitated  the  commission  or  concealment  of  the  offense,”  the 

sentencing  court  should  increase  the  defendant’s  sentence  by  two  levels.  The 

district  court  held that this  enhancement  was  warranted  because  “a  lot  of  what 

[Sampson] did actually involved his status as an attorney.” App’x at 1115. 

       “The determination of whether a defendant utilized a position of trust or 

special  skill  in  a  manner  that  significantly  facilitated  the  commission  or 

concealment of the offense is a question of fact reviewed for clear error.” United 

States  v.  Thorn,  446  F.3d  378,  388  (2d  Cir.  2006).  Here,  the  district  court  did  not 

                                               49 
clearly err in determining that Sampson utilized his “special skill[s]” as an attorney 

to “significantly facilitate[]” the commission of the offense. Comment 4 to § 3B1.3 

defines “special skill” as “a skill not possessed by members of the general public 

and  usually  requiring  substantial  education,  training,  or  licensing,”  and  lists 

“lawyers” as a class of individuals possessing a “special skill.” The district court 

determined that Sampson relied on his skills as an attorney in his endeavors to 

obstruct justice, including: (1) his knowledge of “how criminal cases developed,” 

and at what point in the investigatory process “witnesses would be identified”; (2) 

his knowledge of how the USAO worked, so that he could give specific directions 

to Noel; (3) his knowledge of the criminal justice system so that he could instruct 

Flagg accordingly in terms of acquiring information; and (4) his “knowledge and 

relationships developed as an attorney in criminal cases” in determining which 

attorneys to hire for Ahmad’s co‐defendants. See App’x at 1115–17. The fact that 

Sampson’s offenses did not directly relate to his status as an attorney and could 

have  been  committed  by  a  layperson  is  “immaterial,”  because  the  dispositive 

question  is  simply  whether  Sampson’s  “special  skills  increase[d]  his  chances  of 

succeeding or of avoiding detection.” United States v. Fritzson, 979 F.2d 21, 22 (2d 




                                           50 
Cir.  1992).  We  identify  no  “clear  error”  in  the  district  court’s  answering  this 

question in the affirmative. 

       C. Upward Deviation 

       A  sentencing  court  “has  broad  latitude  to  impose  either  a  Guidelines 

sentence  or  a  non‐Guidelines  sentence.”  Ulbricht,  858  F.3d  at  123  (internal 

quotation marks omitted). The judge may depart upward from a Guidelines range 

as long as she “give[s] serious consideration to the extent of any departure from 

the  Guidelines”  and  provides  an  “adequate[]  expla[nation]”  that  “allow[s]  for 

meaningful appellate review and . . . promote[s] the perception of fair sentencing.” 

Gall, 552 U.S. at 46, 50. She “must [also] make an individualized assessment based 

on the facts presented,” and consider the factors outlined in 18 U.S.C. § 3553(a). Id. 

at 49–50. These factors include “the history and characteristics of the defendant,” 

and “the need for the sentence imposed to reflect the seriousness of the offense, to 

promote respect for the law, and to provide just punishment for the offense.” 18 

U.S.C. § 3553(a). 

       In  Sampson’s  case,  the  district  court  provided  ample  justification  for  its 

upward  deviation,  in  a  statement  that  spans  nine  full  pages  of  the  sentencing 

transcript. See App’x at 1151–60. Among other things, the district court considered: 

(1) Sampson’s embezzlement, which the district court believed was time‐barred 

                                            51 
from prosecution but could nonetheless factor into the analysis as pertaining to 

Sampson’s  “history”;18  (2)  the  fact  that  Sampson  breached  both  the  trust  of  the 

New York State Bar and the New York State Supreme Court; (3) Sampson’s failure 

to observe his suspension from the Bar even after his conviction and while he was 

awaiting  sentencing;  and  (4)  Sampson’s  abuse  of  his  role  as  a  state  senator  to 

obstruct  regulatory  investigations  of  Ahmad’s  businesses.  The  district  court 

ultimately concluded that “[t]here has to be a sense that we give to the public that 

we are going to safeguard the integrity of our system. . . . That we will hold our 

public officials to a higher standard, that we will hold our attorneys to a higher 

standard.” Id. at 1159–60. This explanation is far more than the “brief statement of 

reasons”  that  generally  suffices  to  enable  appellate  review  of  an  upward 

departure, United States v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) (en banc), and 

because  we  cannot  second  guess  the  district  court’s  weighing  of  the  relevant 

sentencing factors, see United States v. Romano, 794 F.3d 317, 339 (2d Cir. 2015), we 

reject  Sampson’s  argument  that  the  district  court  failed  adequately  to  justify  its 

upward deviation. 



       18  As noted above, in United States v. Sampson, No. 15‐2869‐cr (2d Cir. 2018), we 
vacated  the  district  court’s  dismissal  of  the  embezzlement  counts  and  reinstated  both 
counts.   


                                              52 
       D. Unwarranted Disparities 

       Finally, Sampson argues that there is an unwarranted disparity between his 

sentence  and  the  sentence  of  former  New  York  State  Senator  Dean  Skelos 

(“Skelos”),  who—in  a  completely  unrelated  case—was  convicted  on  eight 

corruption  counts. 19   This  argument  is  meritless.  “Although  ‘the  need  to  avoid 

unwarranted  sentence  disparities  among  defendants  with  similar  records  who 

have been found guilty of similar conduct’ is a factor district courts must consider” 

under 18 U.S.C. § 3553(a)(6) when imposing a sentence, “that provision does not 

require  a  district  court  to  conform  its  sentence  to  any  single  other  sentence 

adduced by a defendant.” United States v. Halloran, 821 F.3d 321, 341 (2d Cir. 2016); 

see  also  id.  (upholding  a  district  court’s  decision  not  to  consider  “the  two‐year 

sentence imposed upon former Virginia Governor Bob McDonnell in an unrelated 

bribery case in the Eastern District of Virginia”). Indeed, the “primary purpose” of 

§ 3553(a)(6) is “to reduce unwarranted sentence disparities” on a nationwide level. 

United States v. Johnson, 505 F.3d 120, 123 (2d Cir. 2007) (quoting United States v. 

Wills, 476 F.3d 103, 109 (2d Cir. 2007)). Sampson’s opening brief on appeal does 




          This Court vacated Skelos’s judgment of conviction on September 26, 2017 and 
       19

remanded for further proceedings in light of the Supreme Court’s decision in McDonnell. 
See United States v. Skelos, 707 F. App’x 733 (2d Cir. 2017). 


                                             53 
not  discuss  nationwide  sentencing  disparities,  focusing  solely  on  the  Skelos 

sentence. And although Sampson’s reply brief includes, in a footnote, a statistic on 

nationwide sentences for obstruction and federal false statement convictions, it is 

well‐settled that we will not usually entertain an argument made for the first time 

in a reply brief. See Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993). Even if we 

were  to  consider,  however,  the  disparity  that  Sampson  alleges  between  his 

sentence here and the purported national average and median sentences that he 

points to for obstruction of justice and false statement convictions, we would still 

find his argument unavailing. Sampson’s argument gives no weight at all to the 

context that renders his crimes particularly worthy of opprobrium: his status as a 

lawyer and an elected public servant. The District Court was fully entitled to take 

that context into account when determining an appropriate sentence.     

                                  CONCLUSION 

      For the foregoing reasons, we AFFIRM the district court’s January 27, 2017 

judgment of conviction. 




                                         54